ACCEPTED
                                                                                                      01-15-00213
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                               9/3/2015 2:48:00 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                CAUSE NO. 01-15-00213-CR

 EXPARTE                                      §             IN THE COURT OF APPEALS
                                                                               FILED IN
                                              §                         1st COURT OF APPEALS
                                              §                             HOUSTON, TEXAS
                                              §                         9/3/2015 2:48:00 PM
 ANTHONY MICHAEL LONGORIA                     §                 1ST   DISTRICT    OF TEXAS
                                                                        CHRISTOPHER     A. PRINE
                                                                                Clerk
        MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Appellant, ANTHONY MICHAEL LONGORIA, by and through the

undersigned attorney of record filing this Motion for Extension of Time to File Appellate Brief

on Behalf of the Defendant and would show unto the Court the following:

       1.     Appellant’s brief is currently due on September 8, 2015.

       2.     On September 22, 2015, Counsel for Appellant is set for jury trial, in the case

              styled United States of America vs. Luciano Aleman-Medina; Cause No. 4:15-CR-

              381, pending in the      Southern District of Texas, Houston Division.       The

              Honorable David Hittner presiding.

       3.     On September 22, 2015, Counsel for Appellant is set for jury trial in the case

              styled State of Texas v. Mark McKay; Cause No. 2011746, Assault family

              member charge, pending in County Criminal Court At Law No. 12 in Harris

              County, Texas. The Honorable Robin Brown presiding.

       4.     On September 30, 2015, Counsel for Appellant is set for jury trial in the case

              styled State of Texas v. Thomas R. Graham; Case No. 14-CR-2641, murder

              charge, pending in the 10th District Court of Galveston, Texas. The Honorable

              Kerry L. Neves presiding.

       5.     On September 30, 2015, Counsel for Appellant is set for jury trial in the case

              styled State of Texas v. Allan Eugene; Cause No. 1435796, murder charge,
               pending in the 177th District Court of Harris County, Texas. The Honorable R.

               Patrick presiding.

       6.      On September 30, 2015, Counsel for Appellant is set for jury trial in the case

               styled State of Texas v. Edwin Blanco; Cause Nos. 1437255, 1437256 &

               14337257, indecency with a child & aggravated sexual assault charges, pending

               in the 177th District Court of Harris County, Texas. The Honorable R. Patrick

               presiding.

       7.      Appellant’s attorney respectfully requests a 30 day extension from date

               Appellant’s brief is due.

       8.      This request is in the interest of justice and not merely to seek delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be

GRANTED.

                                              Respectfully submitted,



                                              /s/ Adam B. Brown
                                              ADAM B. BROWN
                                              TBA No. 24003775
                                              300 Main Street, Suite 200
                                              Houston, Texas 77002
                                              Telephone: (713) 223-0051
                                              Facsimile: (713) 228-0034


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was filed

electronically with the 1st Court of Appeals on this the 3rd day of September 2015.


                                              /s/ Adam B. Brown
                                              ADAM B. BROWN